Citation Nr: 1738412	
Decision Date: 09/12/17    Archive Date: 09/22/17

DOCKET NO.  08-25 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Montgomery, Alabama


THE ISSUE

Entitlement to service connection or a lung disorder, to include mild obstructive lung disease.  


REPRESENTATION

Appellant represented by:	Meghan Gentile, Attorney 


ATTORNEY FOR THE BOARD

A. Tenney, Associate Counsel  






INTRODUCTION

The Veteran, who is the appellant, had active service from November 1973 to September 1979, with subsequent periods of active duty for training and inactive duty for training (ACDUTRA and INACDUTRA). 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision by the RO in Montgomery, Alabama.  

This case was previously before the Board in May 2016, where the Board denied the issue on appeal.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  The Veteran's representative and VA agreed in a Joint Motion for Remand (JMR) to vacate the May2016 Board decision, and a March 2017 Court Order accepted the JMR and remanded the case to the Board. 

In compliance with the Court's Orders, the Board now remands the issue on appeal for additional development, including a new VA medical opinion.  This additional development is required in order to assist in development.  See Forcier v. Nicholson, 19 Vet. App. 414 (2006) (holding that the duty to ensure compliance with a Court Order extends to the terms of the agreement struck by the parties that forms the basis of the JMR).  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

History of Smoking Clarification 

VA treatment records reflect that the Veteran reported being a non-smoker and/or that he had not used tobacco in the last seven years or more.  See July 2006, August 2006, October 2006, January 2011 VA treatment records.  However, a February 2007 VA treatment record reflects that the Veteran reported a history of smoking cigars.  Directly addressing the arguments made in the March 2017 JMR, the Veteran's attorney and VA agreed that the Veteran's history of smoking should be clarified.  On remand, the AOJ should contact the Veteran and inquire as to his history of smoking.  

VA Medical Opinion 

VA must afford a veteran an examination and/or obtain an opinion when it is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2016).  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Veteran contends generally that he developed a lung disorder following a motor vehicle accident (MVA) during his period of INACDUTRA, resulting in the currently diagnosed mild obstructive lung disease.  See December 2014 VA examination report.  

In the December 2015 VA medical opinion, the VA examiner indicated that the mild obstructive lung disease was less likely than not incurred in or caused by an in-service motor vehicle accident.  The December 2015 VA examiner reasoned that current VA treatment records "show no diagnosis of lung disease" and that the Veteran was not currently receiving treatment for any lung condition.  The December 2015 VA went on to note that the Veteran's "mild obstructive lung disease may be related to smoking."  See December 2015 VA medical opinion.  

Directly addressing the arguments made in the March 2017 JMR, the December 2015 VA examiner's finding of "no diagnosis" coupled with an apparent diagnosis
of "mild obstructive lung disease" appears to be contradictory, which would render the opinion's rationale inadequate.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-25 (2007) (an adequate medical opinion addresses the appropriate theories of entitlement and provides a supporting rationale for any medical opinion); see also Nieves-Rodriguez v. Peake, 22 Vet App 295 2008 (noting a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two).  For the above reasons, the Board is remanding for a new VA medical opinion to assist in determining the etiology of the lung disorder.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he and/or his representative provide a statement as to the Veteran's history of smoking.  Provide a VA Form 21-4138 "Statement in Support of Claim," and allow an appropriate time for response.  

2.  Send the claims file for a new medical opinion.  The relevant documents in the record should be made available to any examiner, who should indicate on the examination report that he/she has reviewed the documents.  Examination of the Veteran is not required unless the examiner determines that an examination is necessary to provide a reliable opinion.  If an examination is required, a detailed history of relevant symptoms should be obtained from the Veteran.  A rationale for all opinions and a discussion of the facts and medical principles involved should be provided.  

The VA examiner should offer the following opinion with supporting rationale:

A)  Is it at least as likely as not (50 percent probability or greater) that any diagnosed lung disorder, to include, but not limited to, mild obstructive lung disease, is causally related to the Veteran's November 1999 motor vehicle accident, or otherwise related to an event, injury, or disease in service?
In rendering the requested opinion in paragraph a), the VA examiner should assume, as fact, that the Veteran has been currently diagnosed with mild obstructive lung disease.  

B)  The VA examiner should also address and comment on the Veteran's lay statements and VA treatment records regarding the Veteran's history of smoking.  

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A rationale should be given for all opinions and conclusions rendered.  The opinions should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim. 

3.  After completion of the above and compliance with the requested actions has been ensured, readjudicate the appeal of service connection for a lung disorder.  If the determination remains adverse to the Veteran, he and the representative should be furnished with a Supplemental Statement of the Case.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims 

that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West 2014).





_________________________________________________
J. Parker 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




